Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08/03/2021 has been entered. Claims 1-28 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
The claim recites the limitation “discrete fixation elements”, however, it is not described in the specification. Paragraphs 0009 and 0072, describe the segments to be discrete and not the fixation member and this is seen as new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 19, and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 19, and 27 recite the limitation “approximately 2mm and approximately 3mm”. It is unclear how close to 2 or 3 mm is approximate.
Claims 9 and 28 recite the limitation “less than 1mm”. it is unclear how much less than 1mm can the diameter be as less than 1 means it includes 0 which is not possible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin (US Pub No. 20110313288).
Regarding claim 21, Chin teaches A tissue marker, comprising: a distal portion (figure 1, element 22b, paragraph 0083); and a plurality of discrete fixation elements coupled to the distal portion, each of the plurality of discrete fixation elements extending transversely through the distal portion (figure 1, element 24, paragraph 0087; the anchoring elements 24 include a plurality of barbs 24 (two shown) that extend transversely from the shaft 22, e.g., angled proximally away from the target 26.), wherein upon deployment of the tissue marker (figure 1, element 24, paragraph 0087), the plurality of fixations elements are configured to move from a collapsed configuration to an expanded configuration to anchor in a tumor (figure 29A).
[AltContent: arrow]
    PNG
    media_image1.png
    653
    637
    media_image1.png
    Greyscale


Regarding claim 22, Chin teaches The tissue marker according to claim 21, wherein the plurality of discrete fixation elements protrude radially outward from the distal portion when in the expanded configuration (paragraph 0165).




Regarding claim 24, Chin teaches The tissue marker according to claim 21, wherein the plurality of fixation elements are resiliently biased toward the expanded configuration (figure 1, paragraph 0087).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Grim (US Patent No. 10,786,224) in the view of Chin (US Pub No. 20110313288), and in the view of Kaplan (US Pub No. 20040109823).

Regarding claim 1, Grim teaches A surgical assembly for marking a tumor, comprising (figures 22-31, element 700, col 13, lines 19-20): a surgical instrument include  (figures 22-31, element 700, col 13, lines 19-20): an ultrasonic probe having a channel defined therein (figure 23, element 710, col 13, lines 38-51); and a needle configured to move in a distal direction through the channel of the ultrasonic probe from a retracted position to a deployed position (figure 24, elements 756a and 756b, abstract); 
However, Grim fails to explicitly teach an elongated tissue marker disposed within the needle and deployable therefrom, the tissue marker including a distal portion and a plurality of discrete fixation elements coupled to the distal portion, each of the plurality of discrete fixation elements having a rod-shape and extending transversely through the distal portion of the tissue marker, wherein upon deployment of the tissue marker from the needle, the plurality of fixations elements are configured to move from a collapsed configuration to an expanded configuration to anchor in a tumor.
Chin, in the same field of endeavor in the subject of marking a lesion, teaches an elongated tissue marker disposed within the needle and deployable therefrom (Figure 2B, element 20/22, localization wire, paragraphs 0103-0105; the elongated tissue marker is deployed into the lesion using the anchoring elements), the tissue marker including a distal portion and a plurality of discrete fixation elements coupled to the distal portion (figure 1, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim to incorporate the teachings of Chin to provide an elongated marker with a fixation element. Doing so will help increase the accuracy of the procedure as it helps localizing the target tissue.
However, Grim in the view of Chin fail to explicitly teach the plurality of discrete fixation elements having a rod-shape.
Kaplan, in the same field of endeavor, teaches the plurality of discrete fixation elements having a rod-shape (figures 8-9, paragraph 0119).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim in the view of Chin to incorporate the teachings of Kaplan to provide plurality of discrete fixation elements having a rod-shape. Doing so will help to securely lock the marker in position (paragraph 0119; Kaplan).


Chin, in the same field of endeavor in the subject of lesion marking, teaches plurality of discrete fixation elements protrude radially outward from the distal portion of the tissue marker in the expanded configuration (Figure 29, paragraph 0165).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim to incorporate the teachings of Chin to provide plurality of fixations elements protrude radially outward from the distal portion of the tissue marker in the expanded configuration. Doing so will help increase the accuracy of the procedure as it helps localizing and anchoring in the target tissue.

Regarding claim 3, Grim teaches The surgical assembly according to claim 1, wherein the plurality of fixation elements are fabricated from shape memory material (col 9, line 52 to col 10, line 3).

Regarding claim 4, Grim teaches The surgical assembly according to claim 1, however, fails to explicitly teach wherein the plurality of fixation elements are resiliently biased toward the expanded configuration and maintained in the collapsed configuration by the needle.
Chin, in the same field of endeavor in the subject of lesion marking, teaches plurality of discrete fixation elements are resiliently biased toward the expanded configuration and maintained in the collapsed configuration by the needle (paragraph 0106, the anchoring 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim to incorporate the teachings of Chin to provide plurality of fixations elements are resiliently biased toward the expanded configuration and maintained in the collapsed configuration by the needle. Doing so will help increase the accuracy of the procedure as it helps localizing the target tissue.

Regarding claim 10, Grim teaches The surgical assembly according to claim 1, wherein the surgical instrument further includes a display associated with the ultrasonic probe (col 13, lines 19-30 and col 14, line 64 to col 15, line 15; display 702 is disposed on a head of the biopsy device and is in electrical communication with the probe), the ultrasonic probe configured to send signals to the display corresponding to a position of the needle to generate an image on the display of the position of the needle (col 13, lines 19-30 and col 14, line 64 to col 15, lime 15).

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grim (US Patent No. 10,786,224) in the view of Chin (US Pub No. 20110313288).
Regarding claim 12, Grim teaches A surgical assembly for marking a tumor, comprising (figures 22-31, element 700, col 13, lines 19-20): a surgical instrument including an ultrasonic probe (figure 23, element 710, col 13, lines 38-51); 

Chin, in the same field of endeavor in the subject of marking a lesion, teaches an elongated tissue marker disposed within the needle and deployable therefrom (Figure 2B, element 20/22, localization wire, paragraphs 0103-0105; the elongated tissue marker is deployed into the lesion using the anchoring elements), the tissue marker including : a plurality of discrete fixation elements configured to penetrate tissue and coupled to a distal portion of the tissue marker (figure 1, element 24, paragraph 0087), and an actuator coupled to the plurality of discrete fixation elements such that actuation of the actuator results in movement of the plurality of discrete fixation elements from a collapsed configuration toward an expanded configuration to penetrate in a tumor (figure 29, element 268, paragraph 0163).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim to incorporate the teachings of Chin to provide an elongated marker with a fixation element and an actuator. Doing so will help increase the accuracy of the procedure as it helps localizing the target tissue. Also, it will help to secure the markers to the target area.


Chin, in the same field of endeavor, teaches the actuator is an outer member movable between a first position, in which the outer member surrounds the plurality of discrete fixation elements to prevent the plurality of discrete fixation elements from moving out of the collapsed 26 configuration, and a second position, in which the outer member allows the plurality of discrete fixation elements to move toward the expanded configuration (figure 29, paragraph 0163; the actuator have two positions, first when it is pulled it collapse the anchoring elements, and a second position when it is pushed it pushes the anchoring elements toward the tumor and expand them).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim to incorporate the teachings of Chin to provide the actuator is an outer member movable between a first position, in which the outer member surrounds the plurality of fixation elements to prevent the plurality of fixation elements from moving out of the collapsed 26 configuration, and a second position, in which the outer member allows the plurality of fixation elements to move toward the expanded configuration. Doing so will help increase the accuracy of the procedure as it helps localizing the target tissue.

Regarding claim 20, Grim teaches The surgical assembly according to claim 12, wherein the surgical instrument further includes a display associated with the ultrasonic probe (col 13, lines 19-30 and col 14, line 64 to col 15, line 15), the ultrasonic probe configured to send signals to the display corresponding to a position of the tissue marker to generate an image on the display of the position of the tissue marker (col 13, lines 19-30 and col 14, line 64 to col 15, line 15).

Claims 5-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Grim (US Patent No. 10,786,224) in the view of Chin (US Pub No. 20110313288), Kaplan (US Pub No. 20040109823) and Sloan (US Patent No. 5,409,004).

Regarding claim 5, Grim in the view of Chin teaches The surgical assembly according to claim 1, however fails to explicitly teach wherein the tissue marker has a plurality of markings disposed along a length thereof for indicating a longitudinal distance from a distal tip of the tissue marker.
Sloan, in the same field of endeavor in the subject of device with markings, teaches the tissue marker has a plurality of markings disposed along a length thereof for indicating a longitudinal distance from a distal tip of the tissue marker (col 4, line 53 to col 5, line 14 and col 5, lines 45-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim in the view of Chin and Kaplan to 

Regarding claim 6, Grim in the view of Chin teaches The surgical assembly according to claim 1, however, fails to explicitly teach wherein the tissue marker has a plurality of longitudinally-extending segments disposed along a length thereof, each of the plurality of segments having a discrete visually identifying feature.
Sloan, in the same field of endeavor in the subject of device with markings, teaches the tissue marker has a plurality of longitudinally-extending segments disposed along a length thereof, each of the plurality of segments having a discrete visually identifying feature (col 4, line 53 to col 5, line 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim in the view of Chin and Kaplan to incorporate the teachings of Sloan to provide tissue marker has a plurality of longitudinally-extending segments disposed along a length thereof, each of the plurality of segments having a discrete visually identifying feature. Doing so will help increase the accuracy of localizing the target tissue as it tracks the needle for the user to help him/her determine if the needle is in the desired location.

Regarding claim 7, Grim in the view of Chin teaches The surgical assembly according to claim 1, however, fails to explicitly teach further comprising a sheath disposed about the tissue marker.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim in the view of Chin and Kaplan to incorporate the teachings of Sloan to provide a sheath disposed about the tissue marker. Doing so will provide a smooth surface to minimize irritation to the body tissue.

Regarding claim 11, Grim in the view of Chin teaches The surgical assembly according to claim 10, however, fails to explicitly teach wherein the tissue marker is visible under ultrasound such that the tissue marker is visible on the display.
Sloan, in the same field of endeavor in the subject of device with markings, teaches the tissue marker is visible under ultrasound such that the tissue marker is visible on the display (col 4, line 53 to col 5, line 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim in the view of Chin and Kaplan to incorporate the teachings of Sloan to provide a sheath disposed about the tissue marker. Doing so will help the user to track the needle and position it in the desired location.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Grim (US Patent No. 10,786,224) in the view of Chin (US Pub No. 20110313288) and Sloan (US Patent No. 5,409,004).


Sloan, in the same field of endeavor in the subject of device with markings, teaches the tissue marker has a plurality of markings disposed along a length thereof for indicating a longitudinal distance from a distal tip of the tissue marker (col 4, line 53 to col 5, line 14 and col 5, lines 45-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim in the view of Chin to incorporate the teachings of Sloan to provide an elongated marker with a plurality of markings. Doing so will help increase the accuracy of localizing the target tissue.

Regarding claim 17, Grim in the view of Chin teaches The surgical assembly according to claim 12, however, fails to explicitly teach wherein the tissue marker has a plurality of longitudinally-extending segments disposed along a length thereof, each of the plurality of segments having a discrete visually identifying feature.
Sloan, in the same field of endeavor in the subject of device with markings, teaches the tissue marker has a plurality of longitudinally-extending segments disposed along a length thereof, each of the plurality of segments having a discrete visually identifying feature (col 4, line 53 to col 5, line 60).


Regarding claim 18, Grim in the view of Chin teaches The surgical assembly according to claim 12, however, fails to explicitly teach further comprising a sheath disposed about the tissue marker.
Sloan, in the same field of endeavor in the subject of device with markings, teaches a sheath disposed about the tissue marker (col 6, lines 16-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim in the view of Chin to incorporate the teachings of Sloan to provide a sheath disposed about the tissue marker. Doing so will provide a smooth surface to minimize irritation to the body tissue.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grim (US Patent No. 10,786,224) in the view of Chin (US Pub No. 20110313288), Kaplan (US Pub No. 20040109823) and in further view of Gellman (US Patent 7,416,533).

 The surgical assembly according to claim 1, however, fails to explicitly teach wherein the distal portion of the tissue marker has a distal tip having a diameter between approximately 2 mm and approximately 3 mm.
Gellman, in the same field of endeavor In the subject of marking biopsy, teaches the distal portion of the tissue marker has a distal tip having a diameter between approximately 2 mm and approximately 3 mm (col 5, lines 43-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim in the view of Chin and Kaplan to incorporate the teachings of Gellman to provide tissue marker has a distal tip having a diameter between approximately 2 mm and approximately 3 mm. Doing so will help increase the accuracy of localizing the target tissue.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Grim (US Patent No. 10,786,224) in the view of Chin (US Pub No. 20110313288), Kaplan (US Pub No. 20040109823), Gellman (US Patent 7,416,533), and in further view of Fulton (US Pub No. 2002/0143359).
Regarding claim 9, Grim in the view of Chin, Kaplan, and Gellman teaches The surgical assembly according to claim 8, however, fails to explicitly teach wherein each of the plurality of fixation elements has a diameter less than 1 mm.
Fulton, in the same field of endeavor in the subject of tissue localization, teaches wherein each of the plurality of fixation elements has a diameter less than 1 mm.
.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grim (US Patent No. 10,786,224) in the view of Chin (US Pub No. 20110313288) and Buehlmann (US Patent No. 7,150,712).

Regarding claim 13, Grim teaches The surgical assembly according to claim 12, however, fails to explicitly teach wherein the actuator is a pull wire coupled to the plurality of fixation elements, and wherein actuation of the pull wire moves the plurality of fixation elements toward the expanded configuration.
Buehlmann, in the same field of endeavor in the subject of tissue marking device, teaches actuator is a pull wire coupled to the plurality of fixation elements, and wherein actuation of the pull wire moves the plurality of fixation elements toward the expanded configuration (col 7, line 39 to col 8, line 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim to incorporate the teachings of Buehlmann to provide an actuator is a pull wire coupled to the plurality of fixation elements, and wherein actuation of the pull wire moves the plurality of fixation elements toward the 

Regarding claim 14, Grim teaches the surgical assembly according to claim 13, however, fails to explicitly teach wherein distal movement of the pull wire moves the plurality of fixation elements toward the expanded configuration. 
Buehlmann, in the same field of endeavor in the subject of tissue marking device, teaches distal movement of the pull wire moves the plurality of fixation elements toward the expanded configuration (col 7, line 39 to col 8, line 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim to incorporate the teachings of Buehlmann to provide distal movement of the pull wire moves the plurality of fixation elements toward the expanded configuration. Doing so will help increase the accuracy of the procedure as it helps localizing the target tissue.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Grim (US Patent No. 10,786,224) in the view of Chin (US Pub No. 20110313288) and Gellman (US Patent 7,416,533).
Regarding claim 19, Grim in the view of Chin teaches The surgical assembly according to claim 12, however, fails to explicitly teach wherein the distal portion of the tissue marker has a distal tip having a diameter between approximately 2 mm and approximately 3 mm.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grim in the view of Chin to incorporate the teachings of Gellman to provide tissue marker has a distal tip having a diameter between approximately 2 mm and approximately 3 mm. Doing so will help increase the accuracy of localizing the target tissue.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chin (US Pub No. 20110313288) in the view of Sloan (US Patent No. 5,409,004).

Regarding claim 25, Chin teaches The tissue marker according to claim 21, however, fails to explicitly teach further comprising a plurality of markings disposed along a length of the tissue marker for indicating a longitudinal distance from a distal tip of the tissue marker.
Sloan, in the same field of endeavor in the subject of device with markings, teaches the tissue marker has a plurality of markings disposed along a length thereof for indicating a longitudinal distance from a distal tip of the tissue marker (col 4, line 53 to col 5, line 14 and col 5, lines 45-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chin to incorporate the teachings of Sloan to 

Regarding claim 26, Chin teaches The tissue marker according to claim 21, however, fails to explicitly teach wherein the tissue marker has a plurality of longitudinally-extending segments disposed along a length thereof, each of the plurality of segments having a discrete visually identifying feature.
Sloan, in the same field of endeavor in the subject of device with markings, teaches the tissue marker has a plurality of longitudinally-extending segments disposed along a length thereof, each of the plurality of segments having a discrete visually identifying feature (col 4, line 53 to col 5, line 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chin to incorporate the teachings of Sloan to provide tissue marker has a plurality of longitudinally-extending segments disposed along a length thereof, each of the plurality of segments having a discrete visually identifying feature. Doing so will help increase the accuracy of localizing the target tissue as it tracks the needle for the user to help him/her determine if the needle is in the desired location.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Chin (US Pub No. 20110313288) in the view of Gellman (US Patent 7,416,533).

 in the view of Grim teaches The tissue marker according to claim 21, however, fails to explicitly teach wherein the distal portion of the tissue marker has a distal tip having a diameter between approximately 2 mm and approximately 3 mm.
Gellman, in the same field of endeavor In the subject of marking biopsy, teaches the distal portion of the tissue marker has a distal tip having a diameter between approximately 2 mm and approximately 3 mm (col 5, lines 43-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chin in the view of Grim to incorporate the teachings of Gellman to provide tissue marker has a distal tip having a diameter between approximately 2 mm and approximately 3 mm. Doing so will help increase the accuracy of localizing the target tissue.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Chin (US Pub No. 20110313288) in the view of Fulton (US Pub No. 2002/0143359).

Regarding claim 28, Chin The tissue marker according to claim 21, however, fails to explicitly teach wherein each of the plurality of fixation elements has a diameter less than 1 mm.
Fulton, in the same field of endeavor in the subject of tissue localization, teaches wherein each of the plurality of fixation elements has a diameter less than 1 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chin to incorporate the teachings of Fulton to .
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the amendment of the scope of the claims allowing for a new ground of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAINAB MOHAMMED ALDARRAJI/             Patent Examiner, Art Unit 3793                                                                                                                                                                                           
/JOANNE M HOFFMAN/             Acting SPE, Art Unit 3793